Citation Nr: 0702533	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-32 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for headaches as a 
residual of a brain concussion.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a back disorder or a headache 
disorder that began during service or as a consequence of 
active service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, nor is such a disorder presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A headache disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in November 2002 and December 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  Accordingly, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Additionally, a 
Supplemental Statement of the Case was issued subsequent to 
all notices, thus making them pre-decisional as per Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  As such, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before a 
Decision Review Officer (DRO) and/or the Board even though he 
declined to do so.  The Board notes that numerous DRO 
hearings were scheduled, but the veteran continuously 
requested that they be rescheduled without appearing for the 
hearings.  He also had a video conference scheduled before 
the Board and then cancelled that hearing.  The veteran has 
not requested that anymore hearings be scheduled.  As a 
consequence, the Board finds that there is no hearing request 
outstanding.  

It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  The merits of the 
claims will now be discussed.

The veteran asserts that he developed low back pain while 
performing exercises during boot camp in 1958 and that he has 
continued to have low back pain since that time.  He also 
avers that he developed headaches as a consequence of a brain 
concussion that is documented in his service medical records.  
The veteran relates that he was young and did not want to 
complain while serving as a Marine so did not seek treatment 
for either his complaints of headaches or his low back pain 
during service.  In support of his claim, however, he 
presents a statement from a lifelong friend who stated that 
he recalled the veteran telling him about his back pain and 
headaches following service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Degenerative arthritis is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that the disease manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the veteran was discharged 
from service in February 1960, the evidence must show that 
degenerative arthritis in the low back manifest to a degree 
of ten percent by February 1961 in order for service 
connection to be granted based upon a presumptive period.  
There is no statutory or regulatory provision to allow for an 
extension of a presumptive period.

The evidence of record shows that the veteran entered service 
in February 1958 without any physical complaints.  He fell in 
the mess hall in March 1958 and experienced a brain 
concussion that caused amnesia for a brief period.  
Neurologic examination was negative.  The veteran was treated 
with bed rest and returned to duty.  In September 1958, he 
underwent a physical examination and made no complaints of 
either headaches or back aches.  Upon his separation 
examination in January 1960, he again made no complaints.

The first evidence of post-service medical treatment is dated 
in July 1970 when the veteran presented for treatment of a 
peptic disease.  Normal x-rays of the thoracic spine were 
noted at that time.  The veteran was treated a few times in 
1974 for chest pain, a right hand injury, and back pain 
without any reference to experiences during service.  

In March 1977, the veteran presented with complaints of 
headaches.  He was thirty-seven years old at that time and 
had been working construction for many years.  Interestingly, 
he did not relate a history of headaches since 1958 when he 
sought treatment.  He was found to have an abnormal 
computerized tomography (CT) scan of his brain.  There is no 
evidence of follow-up treatment and the next evidence of 
post-service treatment is dated in 2001.  The veteran is 
followed for headaches, lumbar disc disease with sciatica and 
degenerative joint disease of the left hip.  A May 2003 
magnetic resonance imaging (MRI) report shows that the 
veteran had stenosis at the L4-L5 level of his lumbar spine; 
a July 2004 treatment note reflects his statement that he has 
had low back pain since service.

The veteran underwent VA neurologic examination in August 
2005 and related that he experienced daily headaches since 
his March 1958 fall, but did not seek treatment until 1977.  
He stated that he worked in various fields, mainly 
construction, from 1961 until 2002.  The examiner reviewed 
the minimal treatment records and found no supporting 
evidence to link the veteran's head injury in 1958 to the 
medical problems documented as first treated in 1977.  
Consequently, the examiner opined that it was less than 
likely that headaches currently described by the veteran 
resulted from the head injury described in the 1958 service 
medical records.

The Board thoroughly reviewed the veteran's claims along with 
his service medical records, post-service treatment records 
and the letter from his friend and certainly appreciates his 
claim that he was young and did not want to complain during 
service.  The Board is bound, however, by the medical 
evidence in each case and cannot resort to speculation when 
determining when a current disability began.  As acknowledged 
by the veteran, he did not seek treatment until 1977.  
Therefore, it would appear from the medical record that his 
headache disorder began at that time and there is no medical 
evidence to suggest otherwise.  Likewise, the medical 
evidence reflects the first complaint of back pain in 1974, 
some fourteen years after discharge from service.  

Although his friend recalls being told of the events that 
occurred during service, it is undisputed in the record that 
the veteran performed manual labor in his post-service 
employment for approximately forty years.  This too is 
consistent with complaints of back pain.

Given the record evidence, the Board finds that service 
connection for a low back disability and for headaches must 
be denied because there is no medical evidence of a 
continuity of symptomatology from 1960 until 1974 nor is 
there medical evidence to link the disabilities to the 
veteran's service.  The veteran's statements, and those of 
his friend, standing on their own, are insufficient to 
establish a relationship between events that occurred in 1958 
and complaints presented in 1974, 1977 and today.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
The medical records that include the veteran's history of 
back pain and headaches since service do not transform those 
records into medical opinions showing a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The only 
medical opinion of record clearly states that the veteran's 
headaches are less than likely related to the in-service 
brain concussion documented.  Because there is no evidence of 
a back injury during service, there is no medical opinion 
with respect to that claim.  Therefore, the veteran's appeal 
is denied on a direct and on a presumptive basis because 
there is no evidence of either headaches or back pain having 
their origin during service nor is there evidence of 
degenerative arthritis of the back within one year of 
discharge from service.


ORDER

Service connection for a low back disorder is denied.

Service connection for headaches as a residual of a brain 
concussion is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


